Citation Nr: 0525125	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for stress fracture, 
right femoral neck.  

2.  Entitlement to an initial compensable evaluation for 
stress fracture, third left metatarsal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from March to July 1996 
(ACDUTRA) and from August 1998 to August 2001.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant has residual disability - pain and 
limitation of motion - resulting from a healed stress 
fracture of the right femoral neck sustained during a period 
of ACDUTRA in 1996.

2.  On August 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal is requested 
concerning the issue of entitlement to an initial compensable 
evaluation for stress fracture, third left metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
healed right femoral neck stress fracture have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004). Generally, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service. See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992). Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).

In this case, the appellant claims that she sustained a 
stress fracture of the right femoral neck during basic 
training in 1996, and that she has current disability as a 
result.  For the reasons discussed below, the Board concludes 
that the evidence supports her claim for service connection 
for residuals of a healed stress fracture of the right 
femoral neck.

The service medical records for the veteran's period of 
ACDUTRA show that no abnormalities of the lower extremities 
were noted upon entry into service.  She was seen, beginning 
in June 1996, for complaints of right hip pain of one-week 
duration, with extreme pain during running.  X-ray of the 
right hip in July 1996 initially was thought to be normal.  
Later in July 1996, however, she was given a diagnosis of 
stress fracture of the right femur.  

Private treatment records show that the veteran was self-
referred in late July 1996 for a right femoral neck fracture.  
X-rays were consistent with a healing fracture of the right 
femoral neck through November 1996, when she was last seen 
for this problem.  

The veteran entered active military service in August 1998.  
Service medical records from this period of service show that 
no abnormalities of the lower extremities (excluding her 
feet) were noted on her enlistment examination in May 1998.  
She was seen in November 1998 for complaints involving her 
right big toe, at which time she also reported that she had 
right hip pain.  She reported falling off her horse in August 
1998, and that the pain had been progressively getting worse.  
X-rays revealed an incomplete fracture of the right femoral 
neck.  She continued to receive treatment for right hip 
problems during this period of service.  The separation 
examination report in March 2001 noted right hip pain and 
quadriceps muscle weakness, and suggested follow-up with 
orthopedics, and a bone scan or MRI testing.  

The veteran underwent VA examination by two physicians in 
August 2002.  One physician diagnosed healed stress fracture 
of the right femoral neck, in part on the basis of an October 
2000 MRI report from the service medical records.  The second 
physician described limitation of motion of the right hip on 
physical examination: hip flexion from 0 to 100 degrees, with 
normal from 0 to 125 degrees; abduction from 0 to 25 degrees, 
with normal from 0 to 45 degrees; adduction from 25 to 0 
degrees, with normal from 45 to 0 degrees; lateral rotation 
from 0 to 25 degrees, with normal from 0 to 45 degrees; and 
medial rotation from 0 to 30 degrees, with normal being from 
0 to 45 degrees.  The examiner also noted a MRI report of 
"October 2002" showing a healed stress fracture of the 
right hip and increased sclerosis of the right distal femoral 
neck.  The impression was right hip pain, as likely as not 
secondary to past trauma.  The examiner also noted that 
decreased range of motion at times of flare-ups was 20 
percent, secondary to pain, fatigue and/or repeated use.

The service medical records document the stress fracture of 
the right femoral neck during her first period of service in 
1996.  The veteran received continued treatment for this 
problem for the remainder of that year.  When she re-entered 
service, she again had problems due to right femoral neck 
fracture.  A VA examiner has attributed her current 
disability to "past trauma" without specifying the trauma.  
Another VA examiner diagnosed healed stress fracture of the 
right femoral neck on the basis of service medical records.  
It is notable that the veteran was shown to have the same 
problem - a stress fracture of the right femoral head - 
beginning during her ACDUTRA in 1996 and continuing 
thereafter, including after her period of ACDUTRA and again 
during her second period of service.  As it is at least as 
likely as not that the veteran's current right hip disability 
is a residual of the right femoral fracture sustained during 
ACDUTRA and noted again during her second period of service, 
the Board concludes that the evidence supports the grant of 
service connection for residuals of healed right femoral neck 
fracture.  See 38 C.F.R. § 3.102.

Appeal Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In this case, 
the appellant submitted a written statement withdrawing her 
appeal concerning the issue of a compensable evaluation for 
her toe at her hearing in August 2005.  The appellant has 
withdrawn her appeal concerning the issue of entitlement to 
an initial compensable evaluation for stress fracture, third 
left metatarsal, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.

VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was provided a section 5103(a) 
notice letter in May 2002, before the August 2002 rating 
decision that is the subject of this appeal.  Although this 
letter did not specifically advise her to provide any 
evidence in her possession that pertains to the claim, the 
letter did inform her what evidence was needed to support her 
claim for service connection, what evidence VA would obtain, 
and what evidence she should provide.  Moreover, the 
appellant was given the text of 38 C.F.R. § 3.159, from which 
the Court drew the fourth notification element, in the 
December 2003 statement of the case.  


The Board acknowledges that the May 2002 notice letter was 
augmented by the statement of the case after the unfavorable 
RO decision.  Nonetheless, the Board concludes that any 
defect in the timing of the section 5103(a) notice was not 
prejudicial to the appellant.  In fact, she has supplied VA 
with pertinent evidence in her possession, and her claim has 
been granted on appeal.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  VA has 
obtained some service medical records and has been provided 
with copies of other records by the appellant.  VA has also 
obtained private treatment records identified by the 
appellant and has given her VA examinations to support her 
claim.  As the claim is being granted on appeal, the Board 
concludes that any defect in the duty to assist the claimant 
in substantiating her claim would be harmless error.


ORDER

Service connection for residuals of healed right femoral neck 
stress fracture is granted, subject to controlling 
regulations governing the payment of monetary benefits.

The appeal for an initial compensable evaluation for stress 
fracture, third left metatarsal, is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


